The defendants' contention that the statute upon which the action is founded has been repealed comes a little late but is clearly open to them. Glover v. Baker, 76 N.H. 261, 262; Petition of Moebus, 73 N.H. 350, 351; Hutchinson v. Railway, 73 N.H. 271, 272. It may be conceded that the action is not compensatory but punitory, that it is for a penalty, Morrison v. Bedell, 22 N.H. 234; Janvrin v. Scammon, 29 N.H. 280; Coulombe v. Eastman,77 N.H. 368, and that the doing of an act to the performance of which a penalty is attached by statute is a violation of the statute. Williams v. Tappan, 23 N.H. 385, 391; Roby v. West, 4 N.H. 285, 287; Bartlett v. Vinor, Carth. 251; 1 Kent Com. *467.
It must also be conceded that Moffie v. Slawsby, 77 N.H. 555, is an authority which supports the defendants' present contention. Mollie v. Slawsby was placed upon the ground announced in Bartlett v. Mansfield,76 N.H. 582, that "the private action for a penalty was abolished by chapter 31, Laws 1899." The statement was sound upon the facts in Bartlett v. Mansfield but in the use made of it in Moffie v. Slawsby there was no discussion of the question whether the application of the repealing statute was *Page 156 
affected by the fact that the right of recovery was by the statute inflicting the penalty (P. S., c. 203, s. 2), limited "to the person aggrieved who will sue therefor." The section inflicting the penalty is not recited in the opinion and the possible distinction apparently escaped notice. In all other cases where the statute has been construed to effect a repeal of private right to a penalty the right has been given to any prosecutor or complainant or person who should sue therefor. Hibbard v. Fertilizer Co., 70 N.H. 156; State v. McConnell, 70 N.H. 158, 159; Noyes v. Edgerly, 71 N.H. 500, 503.
The statute now involved, P. S., c. 244, s. 1, confines the right to recover the penalty to "the person injured." The distinction is the same as that presented but not discussed in Moffie v. Slawsby, and is therefore fairly open for consideration.
The law of 1899 after providing that no complainant or prosecutor, with certain exceptions not now material, should be entitled to any part of a fine or forfeiture imposed or collected under the liquor statute (P. S., c. 112), continues: "and all other statutory provisions whereby the complainant or prosecutor is entitled to the whole or any part of the penalty imposed for the violation of any other provisions of the Public Statutes, or amendments thereto, are hereby repealed." Laws 1899, c. 31, s. 1. The subject of the recovery sought in this case, and in Moffie v. Slawsby, is a penalty imposed for the violation of a provision of the statute which the statute by authorizing recovery gives to the prosecutor. But although the statutes are penal, the limitation of the right of recovery to the person "injured" or "aggrieved" indicates that the purpose was to some extent remedial. If the repealing statute had said "any person prosecuting or complaining," it would be clear the purpose was to confine the repeal to cases where persons in no way interested might engage in prosecutions for the profit thereby to be obtained. The present action is within the terms of the repealing statute and would be also within a general purpose to repeal all authority for the private enforcement of provisions purely penal, but not within a purpose to repeal only such provisions as in effect permitted any person to engage in the enforcement of the criminal law for profit. That the present statute may be within the letter of the repealing act is not sufficient, "a thing which is within the letter of a statute is not within the statute unless it be within the intention of the makers." Stanyan v. Peterborough, 69 N.H. 372, 373; Opinion of the Justices, 66 N.H. 629, 647, 657. While the question is by no means free from doubt, upon careful consideration *Page 157 
the conclusion is that the repeal was intended to be limited to provisions which gave to any person without reference to any interest in the matter a share in any penalty or forfeiture and that it was not intended to extend the repeal to provisions which might be regarded as in some sense remedial because the prosecution was limited to persons injured or aggrieved. The moving cause of the legislation was undoubtedly practices that had grown up or were suspected to exist under the liquor law. Under this statute, as in the case of the guide-board statute, there was at least a suspicion that prosecutions were moved for private profit purely. To cure this evil was the probable purpose of the repeal and the repeal was probably intended to extend only to statutes of exactly similar import and effect. So construed, the statute does not repeal c. 244, P. S.
The reason upon which Moffie v. Slawsby was placed is found to be untenable upon examination. Whether the result then reached as to the usury statute is sustainable upon any other ground is not material. The objection, that the statute upon which the action is founded has been repealed, is overruled.
This result renders it necessary to consider the exceptions taken in the superior court.
The statute in so far as material is, "Whoever shall cut, . . . wilfully and unlawfully any tree, . . . standing or being on the land of another . . . shall forfeit to the person injured . . ." P. S., c. 244, s. 1. The defendants admitted the cutting but set up in their brief statement a belief in their ownership of the land and that the plaintiffs had no interest.
The issues set up, therefore, were whether the plaintiffs were persons injured within the meaning of the statute and did the defendants knowingly cut the trees believing they had no title to them? "To recover a forfeiture under this statute, the plaintiff must prove a wilful and malicious trespass. The statute was not intended to give a new mode of trying disputed titles." Morrison v. Bedell, 22 N.H. 234, 237. The plaintiffs were bound to prove themselves persons injured. If the plaintiffs owned the trees they would be injured by their destruction. Whether their character as the persons injured would be affected by the character of their title the case presents no occasion to decide. See Davenport v. Newton, 71 Vt. 11
. The defendants appear to have proceeded upon the theory that a technical defect in the plaintiffs' title would invalidate their claim of injury. To prove their ownership the plaintiffs *Page 158 
introduced a warranty deed to them of the wood and timber on lot 31 in Lempster and a similar deed from Joe W. Bean to Howard of said lot 31 and offered a copy of a quitclaim deed from the Trustees of the Protestant Episcopal Church in New Hampshire to Bean and subsequently introduced the original deed. The deed was signed, "The Trustees of the Protestant Episcopal Church in New Hampshire by their Treasurer, George N. Farwell." The defendants objected to the admission of this deed without proof of authority in the treasurer to execute the same. This was an objection to the, proof of execution. But after proof of an original deed to himself a party may use an office copy of a deed in the chain of title to himself as prima facie evidence without proof of the existence and loss of the original. Harvey v. Mitchell, 31 N.H. 575, 582, and an original deed with the certificate of record may be used in the same way. Bellows v. Copp,20 N.H. 492, 503. The course of the trial rendered this deed immaterial. There was evidence of a lease of lot 31 by the owner preceding the grantor in this deed for nine hundred and ninety-nine years at a rent of $3 per year. The lease contained a covenant by the lessors that upon payment of the back rent and $50 the right of the lessors to enter into the premises should be utterly extinguished and in lieu thereof the lessee or occupant or occupants of the premises should hold and enjoy the said demised premises, by paying a mill a year only, if demanded. Bean, holding this lease, paid up the back rent and the fifty dollars. His title under the lease became practically a freehold clogged with a rent charge of one mill per year, if demanded. Montague v. Smith, 13 Mass. 396, 403.
That Phineas Richardson lived upon lots 32 and 31 which were known as the Richardson place and that he held lot 31 under a lease from the church was not controverted. Joe Bean was the grandson of Phineas and the son of Agnes Richardson Bean. Conveyance of lot 32 and of his interest in lot 31 to Agnes Richardson Bean from Phineas Richardson were in evidence. The defendants objected to evidence of an oral contract by which Joe's mother and grandfather agreed to give him the place if he would go there and live and fix up the buildings, which was carried out by him. The evidence was sufficient to establish Bean's equitable title and the defendants' exceptions to the evidence and to the court's failure to instruct the jury that the evidence failed to establish ownership in Bean are overruled. White v. Poole, 74 N.H. 71, 73: S.C., 73 N.H. 403. *Page 159 
The competency of the witnesses who gave their opinion as to value was for the trial court.
The defendants excepted to inquiries as to statements made by a Mr. Dodge, superintendent of the defendants' lumbering operations in Lempster, as to the defendants' ownership. These exceptions have not been argued and are understood to have been waived. The testimony of Hurd as to what the trade was to be between his wife and Read may have been, if communicated to the defendants, competent in connection with other evidence as tending to show their good faith. It was incompetent upon the question of title; but while title would have been a good defense, that the defendants understood they owned the trees would have been equally as good a defense in this action. Whether there was evidence which was or could have been offered connecting the excluded evidence so as to make it material does not appear from the case. As the case stands, the excluded evidence tends to show, if anything, Read's understanding only, and so far as appears is immaterial upon the defendants' good faith.
Except as to the effect of the oral contract already referred to, the substance of the instructions requested appears to have been given, for the jury were told it was essential for the plaintiffs to establish the oral contract between Bean and his mother to enable them to maintain this action.
There was no motion for a nonsuit or directed verdict, the case being submitted without objection by the defendants.
After the verdict, the defendants moved to set the same aside as against the law and the evidence. This motion raises merely a question of fact as to the weight of the evidence which is determined by the superior court. It raises no questions of law which have not previously been preserved by exception.
Subsequently, the defendants asked an exception to the verdict upon the ground that the evidence was insufficient to warrant a verdict for the plaintiffs and that the facts presented by the record disclose that the deficiency is incapable of being supplied. The court refused to allow this exception upon the ground that the question as to the sufficiency of the evidence cannot be raised in this way, and transferred the question of law raised by this ruling.
The rule which requires a party to object to the sufficiency of the evidence before the case is submitted is based upon the reason that, if the objection is made known then, the deficiency may be supplied. *Page 160 
But if it appears from the record that the necessary fact is impossible of proof, the rule fails with the reason. The record at present does not sustain the claim. Until it is made to appear that the record does not, and cannot, by supplying omitted evidence, be made to sustain the verdict, the verdict must stand. Farnham v. Anderson, 74 N.H. 405.
Exceptions overruled.
YOUNG, J., dissented as to the interpretation of the statute: the others concurred.